Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 11, 21, 23-25, 27-28 over Hayashi in view of Kudo, is withdrawn due to Applicant’s amendment filed on December 29, 2020.
The 35 U.S.C. 103 rejection of claims 11, 21-29 over Niiyama in view of Kudo, is withdrawn due to Applicant’s amendment filed on December 29, 2020.
The 35 U.S.C. 103 rejection of claims 11, 21-30 over Niiyama in view of Oikawa, is withdrawn due to Applicant’s amendment filed on December 29, 2020.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Said claim recites the limitation "wherein the cured resin layer is a cured product of a photocurable resin composition containing the monofunctional monomer" in lines 2-3.  It is unclear whether the “a cured product of a the cured product of the photocurable resin composition- -.  For the purposes of examination, the second interpretation is used. Correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 21-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, WO 2014/196355 (US 2016/0091791 is used here) in view of Kudo (JPO English translation of JP 2013047296).

    PNG
    media_image1.png
    276
    523
    media_image1.png
    Greyscale

Regarding claims 11, 24, Iwata teaches an image display device (10 [0098]) comprising an image display member (6 [0097]), a cured resin layer (5 [0096]), and a light transmitting member (cover member 2 [0092]), in this order (Fig. 1e shown above), the image display member 6 including a polarizing plate (33polarizing plate of a liquid crystal display element … layered so that the cured resin layer side was the polarizing plate side [0083]).  Iwata teaches that the cured resin layer 5 is a cured product of a photocurable resin composition ([0034]) containing a heterocycle-containing 
However, Kudo teaches that in an image display device (flat panel display [0078]), a cured resin layer (pressure-sensitive adhesive … cured [0069]), can have a water vapor transmission rate of 500 g/m2/day ([0026]) under a 40°C and 90% relative humidity environment ([0026]), at a thickness within a range of 0.025 mm to 0.5 mm (25 to 500 µm [0069]), which includes the claimed thickness of 0.3 mm, such that the cured resin layer can have a water vapor transmission rate of 500 g/m2/day under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within the claimed range of 400 g/m2/day or higher, to prevent whitening ([0023]), for the purpose of providing the desired high transparency (required [0002]).
Therefore, it would have been obvious to one of ordinary skill art at the time, to have provided the cured resin layer of the image display device of Iwata, with a water vapor transmission rate under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within the claimed range of 400 g/m2/day or higher, to prevent whitening, in order to obtain the desired high transparency, as taught by Kudo.
Regarding claim 21, Iwata teaches that the cured resin layer 5 which is the cured product of the photocurable resin composition ([0034]) containing the monofunctional monomer (tetrahydrofurfuryl (meth) acrylate, as the component (B) [0052]), a (meth)acrylate resin (Component (A), a (meth)acrylate oligomer component [0035]), a photoinitiator (Component (C) photopolymerization initiator [0037]), and a plasticizer (as the component (D) [0057]).

Regarding claim 23, Iwata teaches that a content of the (meth)acrylate resin in the photocurable resin composition can be 40 to 55% by mass ((meth)acrylate oligomer [0049]) which overlaps the claimed range of 5 to 50% by mass.
Regarding claim 25, Iwata teaches that a content of the monofunctional monomer in the photocurable resin composition is about 20 to 35% by mass ((tetrahydrofurfuryl (meth) acrylate, as the component (B) [0051-0052]) which is within the claimed range of 10 to 40% by mass.
Regarding claim 27, Iwata teaches that a content of the plasticizer in the photocurable resin composition is 35% by mass ([0058]) which is within the claimed range of 15 to 50% by mass.
Regarding claim 28, Iwata teaches that the photocurable resin composition further comprises an antioxidant ([0059]).
Regarding claim 29, Iwata teaches that the image display member 6 is an image display panel in which the polarizing plate is formed on a top surface of an image display cell (of the liquid crystal display element [0083]) which is the viewing side surface of the image display cell since the glass plate on top of the polarizing plate ([0083]) is the light transmitting cover member 2 through which the image formed in the image display member 6 is viewed (visually recognized [0064]).   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata in view of Kudo, as applied to claims 11, 21-25, 27-29 above, and further in view of Niiyama (US 2014/0178619).
Iwata, as modified by Kudo, teaches image display device comprising the image display member, the cured resin layer, and the light transmitting member, in this order, the image display member including a polarizing plate, as described above.  In addition, Iwata teaches that the cured resin layer 5 is the cured product of the photocurable resin composition ([0034]) containing the monofunctional monomer ((tetrahydrofurfuryl (meth) acrylate, as the component (B) [0034-0036]), the (meth)acrylate resin (Component (A) a (meth)acrylate oligomer component [0035]), the photoinitiator (Component (C) photopolymerization initiator [0037]), and the plasticizer ([0057]), as described above.  Although Iwata fails to teach that the plasticizer contains at least one of a polyether polyol and a polyester polyol, the listed plasticizers are only exemplary (For example … or the like [0057]), all used for the purpose of reducing the curing shrinkage ratio of the photocurable resin composition ([0057]).
Niiyama teaches that in an image display device (display device 2 [0276]) having an image display member (display panel 50 [0276]), a cured resin layer (portion 18, made of a cured product of a photocurable resin [0119] of adhesive layer 14 [0223, 0276], Fig. 7 shown above), and a light transmitting member (transparent plate 10 [0269]), in this order (Fig. 7), the image display member 50 including a polarizing plate (58 [0277], upper, Fig. 7), the cured resin is a cured product of a photocurable resin composition (forming layer portion 18 [0119]) containing a (meth)acrylate resin (urethane acrylate oligomer (A) [0124]), a monofunctional monomer (monomer (B) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included at least one of a polyether polyol and a polyester polyol in the plasticizer of the photocurable resin composition, of which the cured product is the cured resin layer of the image display device of Iwata, in order to obtain the desired reduction of the curing shrinkage ratio of the photocurable resin composition, as taught by Niiyama in light of Iwata.
Claims 11, 21, 23-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0290849) in view of Kudo (JPO English translation of JP 2013047296).

    PNG
    media_image2.png
    182
    557
    media_image2.png
    Greyscale

Regarding claims 11, 24, Hayashi teaches an image display device (10 [0125]) comprising an image display member (6 [0125]), a cured resin layer (7 [0125]), and a light transmitting member (cover member 2 [0125]), in this order ((Fig. 1e) shown above), the image display member 6 including a polarizing plate (polarizing plate-stacked surfaces of liquid crystal display element [0158]).  Hayashi teaches that the 
However, Kudo teaches that in an image display device (flat panel display [0078]), a cured resin layer (pressure-sensitive adhesive … cured [0069]), can have a water vapor transmission rate of 500 g/m2/day ([0026]) under a 40°C and 90% relative humidity environment ([0026]), at a thickness within a range of 0.025 mm to 0.5 mm (25 to 500 µm [0069]), which includes the claimed thickness of 0.3 mm, such that the cured resin layer can have a water vapor transmission rate of 500 g/m2/day under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within the claimed range of 400 g/m2/day or higher, to prevent whitening ([0023]), for the purpose of providing the desired high transparency (required [0002]).
Therefore, it would have been obvious to one of ordinary skill art at the time, to have provided the cured resin layer of the image display device of Hayashi, with a water vapor transmission rate under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within the claimed range of 400 g/m2/day or higher, to prevent whitening, in order to obtain the desired high transparency, as taught by Kudo.
Regarding claim 21, Hayashi teaches that the cured resin layer 7 is the cured product of the photocurable resin composition (photocurable resin composition 3 … is cured by irradiation with ultraviolet rays to form a light-transmitting cured resin layer 7 
Regarding claim 23, Hayashi teaches that a content of the (meth)acrylate resin in the photocurable resin composition is about 26% by mass (40x100/(40+20+15+10+3+45+20+3), acrylic-based oligomer component, Example 2, Table 1 [0164]) which is within the claimed range of 5 to 50% by mass.
	Regarding claim 25, Hayashi teaches that a content of the monofunctional monomer in the photocurable resin is about 24% by mass ((20+15+10+3)x100/(40+20+15+10+3+45+20+3), acrylic-based monomer component, Example 2, Table 1 [0164]) which is within the claimed range of 10 to 40% by mass.
	Regarding claim 27, Hayashi teaches that a content of the plasticizer in the photocurable resin composition is 30% by mass ([0109]) which is within the claimed range of 15 to 50% by mass.
	Regarding claim 28, Hayashi teaches that the photocurable resin composition further comprises an antioxidant ([0113]).
Regarding claim 29, Hayashi teaches that the image display member 6 is an image display panel in which the polarizing plate is formed on a top surface of an image display cell (polarizing plate-stacked surface of the liquid crystal display element [0158]) which is the viewing side surface of the image display cell since the glass plate on top of the polarizing plate ([0158]) is the light transmitting cover member 2 through which the image formed in the image display member 6 is viewed (visible [0118]).   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Kudo, as applied to claims 11, 21, 23-25, 27-29 above, and further in view of Niiyama (US 2014/0178619).
Hayashi, as modified by Kudo, teaches image display device comprising the image display member, the cured resin layer, and the light transmitting member, in this order, the image display member including a polarizing plate, as described above.  In addition, Hayashi teaches that the cured resin layer 7 is the cured product of the photocurable resin composition (photocurable resin composition 3 … is cured by irradiation with ultraviolet rays to form a light-transmitting cured resin layer 7 [0133]) containing the monofunctional monomer (*6 Tetrahydrofurfuryl methacrylate, Notes, THFMA*6, Acrylic-based monomer component, Example 2, Table 1 [0164]), a (meth)acrylate resin (polyurethane-based (meth)acrylate oligomer [0096]), a photoinitiator (photopolymerization initiator [0111]), and a plasticizer ([0103]), as described above.
Although Hayashi fails to teach that the plasticizer contains at least one of a polyether polyol and a polyester polyol, the listed plasticizers are only exemplary (examples [0105]), all used for the purpose of imparting flexibility to, and reducing the cure shrinkage of, the cured resin layer ([0105]).
Niiyama teaches that in an image display device (display device 2 [0276]) having an image display member (display panel 50 [0276]), a cured resin layer (portion 18, made of a cured product of a photocurable resin [0119] of adhesive layer 14 [0223, 0276], Fig. 7 shown above), and a light transmitting member (transparent plate 10 [0269]), in this order (Fig. 7), the image display member 50 including a polarizing plate 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included at least one of a polyether polyol and a polyester polyol in the plasticizer of the photocurable resin composition of which the cured product is the cured resin layer of the image display device of Hayashi, in order to impart the desired flexibility to, and the desired reduction of the cure shrinkage of, the cured resin layer, as taught by Niiyama in light of Hayashi.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama (US 2014/0178619) in view of Oikawa (Espacenet English translation of JP 2009198811A).
Niiyama teaches an image display device (display device 2 [0276]) comprising an image display member (display panel 50 [0276]), a cured resin layer (portion 18, made of a cured product of a photocurable resin [0119] of the adhesive layer 14 [0223, 0276], Fig. 7), and a light transmitting member (transparent plate 10 [0269]), in this order (Fig. 
However, Niiyama teaches that the cured resin layer 18 has a thickness of from 0.1 to 0.8 mm ([0221]) which contains the claimed thickness of 0.3 mm.
Oikawa teaches that in an image display device ([0127]), a cured resin layer (hard coat layer [0012] formed by … curing [0020]), more preferably has a water vapor transmission rate of 1,000 g/m2/day (moisture permeability [0012]) under a 65°C and 95% relative humidity environment (RH [0012]) which is expected to translate into a water vapor transmission rate that is within the claimed range of 700 g/m2/day or more, under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, for the purpose of providing ease of drying during the manufacturing process [0005]) to prevent moisture from causing any problems.
Therefore, it would have been obvious to one of ordinary skill art at the time, to have provided the cured resin layer of the image display device of Niiyama, with a water vapor transmission rate under a 40°C and 90% relative humidity environment, at a thickness of 0.3 mm, that is within the claimed range of 700 g/m2/day or higher, in order to obtain the same ease of drying to prevent moisture from causing any problems during the manufacturing process, as taught by Oikawa.


Response to Arguments
Applicant’s arguments regarding claims 11, 21-29 have been considered but are moot because of the new embodiments and the new reference used in the new grounds of rejection.
Applicant’s argument regarding claim 30 has been considered but is deemed unpersuasive.
Applicant argues that the thickness of the curable resin layer in the present claim 30 of 300 µm is greater than the thickness (10 to 40 µm) of the hard coat layer of Oikawa, by an order of magnitude, and that it is common knowledge that the water vapor transmission rate is inversely proportional to sheet thickness such that when the thickness of Oikawa is increased by an order of magnitude to be similar to that of the present claim 30, the water vapor transmission rate is expected to drop significantly and fall far outside the range of the present claim 30.
Applicant is respectfully apprised that the water vapor transmission rate of the cured resin layer of Oikawa (hard coat layer) has a unit of g/m2/day ([0012]) where the “m2” is the unit area of a flat surface of the cured resin layer, with no unit thickness present.  Since there is no unit thickness, there is no dependency on the thickness of the hard coat layer implied, and hence one of ordinary skill in the art at the time, would have been motivated to provide the same water vapor transmission rate taught by Oikawa to the curable resin layer having a thickness of 0.3 mm of Niiyama, in order to obtain the same ease of drying, to prevent moisture from causing any problems during the manufacturing process, as taught by Oikawa.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782